          Case 1:21-mc-00003-GMH Document 4 Filed 02/12/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 In Re the Application of the Fund for
 Protection of Investor Rights in Foreign
 States Pursuant to 28 U.S.C. § 1782 for an
 Order Granting Leave to Obtain Discovery            Case No.: 1:21-mc-00003-GMH
 for Use in a Foreign Proceeding




                                            ORDER

        This matter came before the Court on the ex parte Application (the “Application”) of the

Fund for Protection of Investor Rights in Foreign States (the “Applicant”) pursuant to 28 U.S.C. §

1782 for an Order Granting Leave to Obtain Discovery for Use in a Foreign Proceeding, and

specifically seeking documents from and testimony from Mr. Minduagas Leika (“Mr. Leika”), in

connection with a pending arbitration between the Applicant and the Government of Lithuania

pursuant to the Lithuania-Russia Bilateral Investment Treaty of 2004.

        On January 6, 2021, Applicant filed before the Court an ex parte application for an order

permitting it to obtain discovery pursuant to 28 U.S.C. § 1782 (“Application”) from Mr.

Mindaugas Leika (“Mr. Leika”), a resident of the District of Columbia. On February 2, 2021, the

Court issued an Order to Show Cause, (ECF No.2), requiring Petitioner to state why the Court

should consider the pending petition ex parte—particularly in light of Chief Judge Howell’s order

in In re Application of Hulley Enters. Ltd., Misc. Action No. 17-1466, ECF No. 5 (“Hulley Order”).

        Upon consideration of Applicant’s Response to the Court’s Order to Show Cause, (ECF

No. 6), it is, hereby:

        ORDERED that the Applicant shall serve this Order and the Application upon Mr. Leika

by February 19, 2021; and it is further



                                                1
             Case 1:21-mc-00003-GMH Document 4 Filed 02/12/21 Page 2 of 2




        ORDERED that if Mr. Leika intends to oppose the Application, he shall show cause in

writing no later than March 5, 2021, why the Application should not be granted; and it

is further

        ORDERED that Applicant shall file a reply in support of the Application, if any, by

March 12, 2021.



       IT IS SO ORDERED on this 12th day of February, 2021.
                                                                   Digitally signed by
                                                                   G. Michael Harvey
                                                                   Date: 2021.02.12
                                                                   12:19:33 -05'00'
                                                  ________________________________
                                                 G. MICHAEL HARVEY
                                                 UNITED STATES MAGISTRATE JUDGE




                                             2
